Citation Nr: 0903012	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  02-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for paraplegia, to 
include as secondary to service-connected osteoarthritis of 
the lumbar spine.  

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2007, at which time the issues 
identified on the title page were remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  The purpose of such remand was to permit 
the AMC to undertake certain development deemed necessary by 
the Board.  Following the AMC's attempts to complete the 
requested actions, the case was returned to the Board for 
further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Notice is taken that, effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended in order to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice- connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Here, despite the Board's specific instruction, the AMC has 
not to date provided adequate notice to the veteran of the 
aforementioned regulatory change, nor adjudicated her claim 
for secondary service connection for paraplegia under the 
amended regulation.  Based on this oversight, remand for 
corrective action is required.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

The raised claim for entitlement to direct and secondary 
service connection for paraplegia represents an issue 
inextricably intertwined with the issues which had been 
developed and certified for appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180. 183 (1991) (two issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  This 
the Board has noted previously on more than one occasion, and 
it, too, is pointed out that the Board by its March 2007 
remand specifically directed the AMC to undertake an initial 
adjudication of the raised claim for service connection for 
paraplegia, followed by notice to the veteran of the action 
taken and of her right to initiate an appeal.  However, the 
record demonstrates that the AMC simply incorporated the 
issue into its supplemental statement of the case of July 
2008, without regard to the actions specifically requested by 
the Board.  This represents a Stegall violation and 
corrective action relating thereto is necessitated.  

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008), 
the AMC should notify the veteran of what 
information and evidence are needed to 
substantiate her original claim of 
entitlement to service direct and 
secondary service connection for 
paraplegia, as well as the issues of her 
entitlement to a rating in excess of 40 
percent for service-connected 
osteoarthritis of the lumbar spine and to 
special monthly compensation based on aid 
and attendance criteria.  The veteran 
should specifically be informed of the 
changes to 38 C.F.R. § 3.310, effectuated 
as of October 10, 1996.  See 71 Fed. Reg. 
52744 (2006).

Depending upon the veteran's response, 
any and all assistance due her must then 
be provided by VA to her. 

2.  Thereafter, the AMC should adjudicate 
the raised issue involving the veteran's 
entitlement to service connection on 
direct and secondary bases for 
paraplegia, based on all of the evidence 
of record and all governing legal 
authority, including the October 2006 
amendment to 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744 (2006).  If the benefit 
sought is denied, the veteran should be 
advised of the action taken and of her 
appellate rights, including the need to 
enter a timely notice of disagreement in 
order to initiate an appeal and, 
following the VA's issuance of a 
statement of the case, then her timely 
perfection of the appeal through 
submission of a substantive appeal.  The 
veteran is hereby advised that the 
foregoing process is the only means by 
which the Board may ultimately review the 
merits of her claim for direct or 
secondary service connection for 
paraplegia.  

3.  Lastly, based on the outcome of the 
AMC's disposition of the intertwined 
issue of the veteran's entitlement to 
service connection for paraplegia on a 
direct and secondary basis, the AMC 
should again readjudicate the merits of 
the appellate issues involving 
entitlement to an increased rating for 
osteoarthritis of the lumbar spine and to 
special monthly compensation based on aid 
and attendance criteria.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and a reasonable period in which 
to respond, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the AMC/RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




